  Case 18-07762-JJG-11                       Doc 471-1            Filed 07/12/19             EOD 07/12/19 09:14:47                        Pg 1 of 5


Fayette Memorial Hospital Association, Inc.
Contracts to be Rejected Effective end of day on 7/15/19

               Contract Description                             Counter-Party                      Street Address               City      State      Zip
Ultane (Sevoflurane) Vaporizer Equipment Use                                                                                North
Agreement dated 3/31/17                             AbbVie US LLC                           1 North Waukegan Rd, D303       Chicago       IL      60064
                                                    Adams County Memorial Hospital
Transfer Agreement dated October 2018               d/b/a Caroleton Healthcare Center       2500 Iowa Ave.                  Connersville IN       47331
ADS Comprehensive Inpatient Mental Health ASP
Solution                                            Advanced Data Systems Corporation       15 Prospect Street              Paramus       NJ      07652
Orthopedic Softgoods Stock and Bill Program
Services Agreement dated 10/1/17                    Advanced Technology of Kentucky         7570 US Hwy 42                  Florence      KY 41042
Product Sale Agreement Contract # PP-SS-023 - to
purchase cylinder gasses dated 1/14/11            Airgas Mid America, Inc.                  5701 Fortune Circle South       Indianapolis IN       47331
                                                  American Health Network of Indiana,
Oncology Services Agreement                       Inc.                                      10689 N. Pennsylvania St., Ste 200
                                                                                                                             Indianapolis IN      46280
Professional Services Agreement-Adolescent Detox American Telepsychiatry Associates,
dated August 7, 2018                              LLC                                       3307 West 96th Street           Indianapolis IN       46268-0000
Professional Services Agreement-North Star        American Telepsychiatry Associates,
Recovery dated August 10, 2018                    LLC                                       3307 West 96th Street           Indianapolis IN       46268-0000
Purchase Agreement for Environmental Monitoring
(Undated)                                         Artec Environmental Monitoring            8047 Castleton Rd.              Indianapolis IN       46250
Service Agreement for automatic transfer switches
for emergency power dated 5/14/15                 Asco Services, Inc.                       50 Hanover Rd.                  Florham ParkNJ        7932
Agreement Between Ball State University School of
Nursing Baccalaureate, RN to BS, Mater's, and Post-
Mater's Programs and Fayette Regional Health
System dated March 2013 - for internship
placement                                           Ball State University School of Nursing School of Nursing               Muncie        IN      47306-0265
Letter of Participation through Premier Purchasing                                          William Graham Bld 1-2N
Partners, LP, dated September 4, 2013               Baxter Healthcare Corporation           25212 West Illinois Rte 120     Round Lake IL         60073
BD Acquisition Agreement - FRHSFXRR053018SL -
for lease of certain Blood Culture equipment,
computer system and software and purchase of
BACTEC supplies dated 5/30/18                 Becton Dickinson and Company                  7 Loveton Circle                Sparks        MD 21152
Clinical Affiliation Agreement By and Between
Brightwood College and Fayette Regional Health
System dated 5/12/17 for clinical internships       Brightwood College                      2800 East River Rd.             Dayton        OH 45439
Affiliation Agreement dated 4/19/10 for clinical
internships                                         Brown Mackie College                    1200 N. Meridian St., Ste 100   Indianapolis IN       46204
Butler University College of Pharmacy and Health
Sciences Affiliation Agreement dated 6/1/09 for
clinical internships                                Butler University                       4600 Sunset Ave, Rm 107         Indianapolis IN       46208
Waste Hauling Service Contract dated 5/12/17        Caldwell Gravel Sales, Inc.             P.O. Box 212                    Morristown IN         46161
Copier and Printer Lease Agreement dated March
14, 2018                                            Canon Financial Services, Inc.          PO Box 6008                     Mt. Laurel    NJ      08054
Letter of Commitment Cardinal Health 200, LLC
Distribution Agreement dated 2/28/11                Cardinal Health 200, Inc.               1450 Waukegan Rd.               McGaw Park IL         60085
Amended and Restated Medical Director Services
Agreement by and between Caroleton Manor and
Debtor dated January 1, 2014                        Caroleton Manor                         2500 Iowa Ave.                  Connersville IN       47331
                                                    Central Indiana Blood Center (CIBC)
Blood Services Agreement                            n/k/a Versiti, Inc.                     3450 N. Meridian Street         Indianapolis IN       46208
Clinical Affilation Agreement dated 9/27/16 for
clinical internships                                Chamberlain College of Nursing          3005 Highland Parkway           Downers Grove
                                                                                                                                       IL         60515
Dr. Burke Chegar Cutera Lease Agreement dated
12/1/08 (Debtor as lessor) - and Amendment
thereto dated 4/16/09                               Chegar Facial Plastic Surgery, P.C.     12065 Old Meridian Street, Ste. 205
                                                                                                                            Carmel        IN      46032
Nurse Practitioner Employment Agreement dated
5/1/18                                              Cheryl Wicker, NP                       5641 East 850 North             Shelbyville   IN 46176-9530
Natural Gas Sales Agreement dated 7/30/14           CIMA Energy, LTd                        100 Waugh, Ste 500              Houston       TX 77007
Eligibility Services Agreement dated 9/1/08 (as
amended)                                            ClaimAid Consulting Corporation         5780 West 71st Street           Indianapolis IN       46278


                                                                                                                                Contracts to be Rejected
In re: Fayette Memorial Hospital Assn.                                 Page 1 of 5                                                   End of Day 7/15/19
  Case 18-07762-JJG-11                        Doc 471-1             Filed 07/12/19           EOD 07/12/19 09:14:47                    Pg 2 of 5


                Contract Description                              Counter-Party                    Street Address             City    State      Zip
Standard Alarm Sales/Monitoring/Service Contract
(3 contracts) (Undated)                               Communications Electronics, Inc.      2200 N. Grand Ave.            Connersville IN 47331
Laboratory Services Agreement dated 11/12/18          CSI Laboratories                      2580 Westside Parkway         Alpharetta GA 30004
Master Lease Agreement dated 6/24/14                  Dell Financial Services, L.L.C.       One Dell Way                  Round Rock TX 78682
Nurse Practioner Agreement with Denise Smith,
NP, effective December 18, 2017                       Denise Smith, NP                      2593 W. Substation Rd.        Connersville IN     47331
Service Agreement - to serve as a colleciton site for
DOT regulatred urine drug testing (sets rates for 12
months)                                               DISA Global Solutions                 10900 Corporate Centre Dr. , SteHouston
                                                                                                                             250      TX 77041
Service and Support Plans - Maetre'D Software and
Infrastructure (POS system - cafeteria cash register)
dated 11/1/17                                         Dumac Business Systems, Inc.          8444 Castlewood Dr. Ste 600   Indianapolis IN     46250
Pest Control Services for facilities dated January
2018                                                  Earlywine Pest Control, Inc.          2234 Boston Pike              Richmond    IN      47374
Coverage Services Agreement dated October 8,
2018                                                  Emergency Staffing Solutions, Inc.    17304 Preston Rd., Ste 1400   Dallas      TX 75252
Agreement for the Administration of a Needle
Exchange Program for Fayette County, Indiana
dated 8/21/18                                         Fayette County                        401 North Central Avenue      Connersville IN     47331
Lease Agreement (Debtor as Landlord) for 212 W.       Fayette County EMS/City of
20th Street, Connersville, IN 47331 (Terminated)      Connersville                          500 N. Central Ave.           Connersville IN     47331
Athletic Training Services Agreement (pays stipend
of $3,000yr, but also requires FRHS to purchase
$3,000/yr of athletic supplies and equipment) dated
8/31/18                                               Fayette County School Corporation     1401 Spartan Dr.              Connersville IN     47331
Pain Management Services Agreement dated May 28,      Fayette Regional Health System Pain
2015                                                  Management, LLC                       123 E. Crawford St.           Findlay     OH 45840
Management and Support Services Agreement dated       Fayette Regional Health System Pain
May 28, 2015                                          Management, LLC                       123 E. Crawford St.           Findlay     OH 45840
Space and Equipment Lease Agreement (Debtor as
landlord/lessor) dated September 1, 2015, and         Fayette Regional Health System Pain
Amendment dated 1/1/17                                Management, LLC                       123 E. Crawford St.           Findlay     OH 45840
Support Staff Lease Agreement dated Spetember 22,     Fayette Regional Health System Pain
2015                                                  Management, LLC                       123 E. Crawford St.           Findlay     OH 45840
Master Lease Agreement dated March 17, 2011, as
amended and assigned                                  First Financial Corporate Leasing, LLC Dept #2067, PO Box 87618     Chicago     IL      60680
Software - 1 year renewal for TMS Onsite Database
dated 4/1/18                                          Four Rivers Software System, Inc.     Dept 3636, PO Box 12363       Dallas      TX 75312
Chief Medical Officer Service Agreement dated
12/1/16                                               Gabor L. Tolnay, M.D., P.C.           319 Pinetree Lane             Richmond    IN      47374

Pathology Contract dated 10/1/90, as Amended by
Amended Agreement-Billing Agent dated 2/1/99          Gabor L. Tolnay, M.D., P.C.           319 Pinetree Lane             Richmond    IN      47374
Pathology and Laboratory Director Service
Agreement dated 1/27/16                               Gabor L. Tolnay, M.D., P.C.           319 Pinetree Lane             Richmond    IN      47374
Chief of Medical Staff Stipend Agreement dated
7/9/15                                                Gabor Tolnay, MD                      319 Pinetree Lane             Richmond    IN      47374
Affiliation Agreement dated 7/27/16                   Hanover College                       P.O. Box 108                  Hanover     IN      47243
Harrison College Medical Laboratory Technology
Program Clinical Externaship Affiliation Agreement
dated 9/13/16 (College closed 2018)                Harrison College                         550 E. Washington St.         Indianapolis IN     46204
Harrison College Surgical Technology Practicum
Affiliation Agreement Dated 3/12/12 (College
closed 2018)                                          Harrison College                      550 E. Washington St.         Indianapolis IN     46204
Medical Director Agreement by and between
Heritage House Rehab and Ryan J. Minnich, D.O.,       Heritage House Rehabilitation &
and Debtor dated March 1, 2016                        Healthcare Center                     281 S. Co. Rd. 200 E.         Connersville IN     47331
Transfer Agreement dated 1/9/06                       Hickory Creek at Connersville         2600 Grand Ave.               Connersville IN     47331
Service Agreement - for Horizon W Equipment &
Software                                              Hologic                               250 Campus Drive              Marlborough MA 01752




                                                                                                                               Contracts to be Rejected
In re: Fayette Memorial Hospital Assn.                                   Page 2 of 5                                                End of Day 7/15/19
  Case 18-07762-JJG-11                      Doc 471-1            Filed 07/12/19             EOD 07/12/19 09:14:47                     Pg 3 of 5


              Contract Description                              Counter-Party                     Street Address             City     State      Zip
                                               Horizon Mental Health Management,
Community Education Agreement dated October 1, LLC d/b/a Horizon Health Behavioral
2013                                           Halth Services                      2941 Lake Vista Dr., Ste 100          Lewisville   TX 75067
                                                  Horizon Mental Health Management,
Services Agreement dated June 6, 2013, as amended LLC d/b/a Horizon Health Behavioral
by First Amendment dated Octdober 1, 2015         Halth Services                      2941 Lake Vista Dr., Ste 100       Lewisville   TX 75067
Residential Lease (Debtor as Landlord) for 1920
Virginia Avenue, Connersville, IN 47331 - Dated
February 28, 2019                                  Hospital Care Consultants              17304 Preston Rd., Ste 1400    Dallas       TX 75252
Coverage Services Agreement dated November 30,
2018                                               Hospital Care Consultants             17304 Preston Rd., Ste 1400     Dallas       TX 75252
Hospital Agreement for Eye/Cornea-Tissue           Indiana Lions Eye & Tissue Transplant
Recovery dated 9/16/10                             Bank                                  727 E. 86th Street              Indianapolis IN      46278
Hospital Organ and Tissue Donation/Recovery        Indiana Organ Procurement
Agreement dated 1/1/18                             Organization, Inc.                    3760 Guion Rd.                  Indianapolis IN      46222
AAMC Uniform Clinical Training Affiliation
Agreement Implementation Letter dated 6/4/15       Indiana University                     340 West 10th Street, Ste 6200 Indianapolis IN      46202
Clinical Affiliation Agreement between the
Trustees of Indiana University and Fayette Regional
Health System dated September 1, 2017 (School of
Nursing)                                            Indiana University                    600 Barnhill Dr.               Indianapolis IN      46202
Clinical Affiliation Agreement between the
Trustees of Indiana University and Fayette Regional
Health System dated January 16, 2019 (School of
Social Work)                                        Indiana University                    600 Barnhill Dr.               Indianapolis IN      46202
AAMC Uniform Clinical Training Affiliation
Agreement Implementation Letter dated 12/29/16 Indiana University                         340 West 10th Street, Ste 6200 Indianapolis IN      46202
Memorandum of Agreement Between Indiana
Weslyan University and Fayette Regional Health
System dated 7/20/18                               Indiana Weslyan University             4201 South Washington St.      Marion       IN      46953
Ivy Tech Community College of Indiana
Agreement of Affiliation School of Health Sciences
and School of Nursing and Fayette Regional Health Ivy Tech Community College of
Systeml dated 8/4/17                               Indiana                                50 W. Fall Creek Pkwy N. Dr. Indianapolis IN        46208
Ivy Tech Community College of Indiana - Region 6
Agreement of Affiliation School of Health Sciences
Surgical Technology Program and Fayette Regional Ivy Tech Community College of
Hospital dated 1/13/15                             Indiana - Region 6                     50 W. Fall Creek Pkwy N. Dr. Indianapolis IN        46208
Ivy Tech Community College of Indiana Richmond
Agreement of Affiliation Dvisions of Business and
Public Services and Fayette Regional Hospital dated Ivy Tech Community College of
1/12/15                                             Indiana Richmond                      2357 Chester Blvd.             Richmond     IN      47374
Nurse Practitioner Employment Agreement with
JoAnna Reisert effective July 1, 2012, together with
Addenda and Modifications thereto                    JoAnna Reisert, NP                   6732 N. Manlove Park Rd.       Milton       IN      47357
Anesthesiology Professional Services Agreement
dated 11/30/18, and Addendum thereto dated
11/30/18 to add Medical Director Services          John Peliccia, M.D., P.C.              PO Box 73                      Seymour      IN      47274
Planned Service Agreement for Chiller equipment
dated 4/1/17                                       Johnson Controls                       1255 N. Senate Ave             Indianapolis IN 46202
Physicist Services Agreement                       Joseph Webster, M.S.                   10832 Silver Charm Lane        Union        KY 41091
Inspecton Services for Sprinklers, Hood, Fire
Alarm and Fire Extinghishers                       Koorsen Fire & Security                1450 Northwest 11th Street     Richmond     IN      47374
Interim Medical Director Service Agreement with    Lincoln Center Healthcare, LLC d/b/a
Lincoln Center Healthcare, LLC dated November 4,   Lincoln Centers for Rehabilitation and
2013                                               Healthcare                             1029 E. 5th Street             Connersville IN      47331
Transfer Agreement dated 6/10/18                   Majestic Care of Connersville          1029 E. 5th Street             Connersville IN      47331
Clinical Affiliation Agreement between Marian
University College of Osetopathic Medicine and     Marian University College of
Fayette Regional Health System dated 12/15/14      Osteopathic Medicine                   3200 ColdSpring Rd.            Indianapolis IN      46222
Memornadum of Understanding for Clinical
Affiliation dated 7/13/15                          Maryville University                   650 Maryville University Dr.   St. Louis    MO 63141


                                                                                                                              Contracts to be Rejected
In re: Fayette Memorial Hospital Assn.                                   Page 3 of 5                                               End of Day 7/15/19
  Case 18-07762-JJG-11                        Doc 471-1             Filed 07/12/19             EOD 07/12/19 09:14:47                       Pg 4 of 5


               Contract Description                              Counter-Party                       Street Address              City      State      Zip
Master License Agreement and 1st Amendment to
Master License Agreement (amends Master License
Agreement dated 9/29/17)                             MCG Health, LLC                         901 Fifth Avenue, Ste 2000      Seattle      WA       98164
License Agreement dated 2/22/08                      McKesson Health Solutions, LLC          One Post Street, 34th Floor     San FranciscoCA       94104
Service Contract - Nuclear Medicine dted 1/1/17      Medical Physics Consultants, Inc.       50 E. 91st Street, Ste 211      Indianapolis IN       46240
Corporate Program Agreement dated 2/19/18            Medline Industries, Inc.                Dept Ch. 14400                  Palatine     IL       60055
Education Affiliation Agreement dated 1/28/14        Miami University Speech Pathology       2 Bachelor Hall                 Oxford       OH       45056
Elevator Full Maintenance Agreement (for 7
Hydraulic Elevators & 1 Traction Elevator) -
License Nos 47400, 47397, 47398, 47399, 47396,
34394, 34393, and 27579 dated 6/18/13                Mid-America Elevator Co., Inc.          1116 East Market St.            Indianapolis IN       46202-3829
UPS Systems Group Maintenance Contract - No
XU970 - Preventative Maintenance Bronze Plan         Mitsubishi Electric Power Products,
dated 5/15/18                                        Inc.                                    530 Keystone Drive              Warrendale PA         15086-7538
Nurse Practitioner Agreement with Nancy Redd,
NP effective January 22, 2019                        Nancy Redd, NP                          5198 W. Booth Rd.               Liberty      IN       47353
Affiliation Agreement dated 9/18/09                  National College of Kentucky, Inc.      6060 Castleway West Dr.         Indianapolis IN       46250
Physician Credentialing and Privileging Agreement
dated January 7, 2013                                Northwest Radiology Network, PC         5901 Technology Center Dr.      Indianapolis IN       46278
Agreement for Physician Services dated April 1,
2017                                                 Northwest Radiology Network, PC         5901 Technology Center Dr.      Indianapolis IN       46278
Pharmacy Services Agreement (for Care Pavilion)      NRS Pharmacy of Indiana (signed by
dated 1/26/16                                        Medicenter Alternate Care Pharmacy)     100 N. Foote Street             Cambridge City
                                                                                                                                         IN        47327
Orchard Software Corporation Laboratory
Information System Purchase Agreement dated
October 27, 2017                                     Orchard Software Corporation            701 Congressional Blvd., Ste. 360Carmel       IN      46032-0000
Modification of Services Agreement dated July 17,
2012, modifying a Services Agreement dated January
2, 2012                                              Osman & Associates, Inc.                4040 W. 86th Street             Indianapolis IN       46268
Physician Services Agreement dated effective
November 1, 2012                                     Osman Clinic & Associates, PC           4040 W. 86th Street             Indianapolis IN       46268
Psychological Testing Services Agreement dated
June 1, 2013                                         Osman Clinic & Associates, PC           4040 W. 86th Street             Indianapolis IN       46268
Global Financial Services Lease Agreement &
Services Agreement                                   Pitney Bowes                            PO Box 371887                   Pittsburgh    PA      15250
Hospice Respite Care Agreement - by which
Fayette provides short term respite care - dated
4/20/17                                              Premier Hospice and Palliative Care     11550 N. Meridian St., Ste 375 Carmel         IN      46032
                                                     Premier Investments I, Inc. d/b/a
Fayette Memorial Hospital Association, Inc.          Heritage House Rehabilitation and
Transfer Agreement dated 1/1/02                      Health Care Center                      281 S. Co. Rd. 200 E            Connersville IN       47331
Master Service Agreement and PRC Statement of
Work dated 1/1/12) Telephone loyalty surveys         Professional Research Consultants, Inc. 11326 P. Street                 Omaha         NE 68137
Kaplan University School of Nursing
Clinical/Practicum Affiliation Agreement dated
12/20/14 (assigned to Purdue University and          Purdue University and Purdue NewU,
Purdue NewU, Inc.                                    Inc.                                    550 W. Van Buren, 6th Floor     Chicago       IL      60607
Lease of ABL80-Co-Ox Analyzer with service
agreement and agreement to purchase consumables                                              250 S. Kraemer Blvd., MS B1
(FMV buyout) dated 6/5/17                       Radiometer America, Inc.                     SW 11                           Brea          CA 92821
Asset Management Agreement (Asset Management
Agreement - Addendum #1 (11/1/18) - repairs and                                              1801 E. Parkcourt Place, Bldg
maintenance for certain equipment.              Renovo Solutions, LLC                        D, Ste 206                      Santa Ana   CA 92701
Reference Lab Services Agreement dated 12/7/18 Riverview Health                              395 Westfield Blvd.             Noblesville IN 46060
Blue Moon Select AERO DR Lifecyle Agreement -
Service Agreement for Konica Minolta Medical                                                                                 Michigan
Imaging equipmnt dated 8/29/17                RPS Imaging                                    1815 Washington St.             City          IN      46360
Positron Emission Tomography/Computed
Tomography Service Agreement - for PET/CT
Scan services using a Mobile Unit dated 5/30/13      Shared Medical Services, Inc.           209 Limestone Pass              Cottage GroveWI       53527




                                                                                                                                    Contracts to be Rejected
In re: Fayette Memorial Hospital Assn.                                 Page 4 of 5                                                       End of Day 7/15/19
  Case 18-07762-JJG-11                      Doc 471-1              Filed 07/12/19          EOD 07/12/19 09:14:47                       Pg 5 of 5


              Contract Description                               Counter-Party                   Street Address              City      State      Zip
Hospice Medical Director Agreement with Shiv
Kapoor dated January 24, 2013, First Addendum
dated 1/24/14 (Previously termiminated - 7-19-16)   Shiv Kapoor, M.D.                     6536 Sunny Drive              Mason          OH 45030
Physician Employment Agreement dated 12/1/18,
First Addendum, and Second Addendum                 Shiv Kapoor, M.D.                     6536 Sunny Drive              Mason          OH 45030
Lease Agreement dated 12/1/12 and Amendments
thereto (Previously terminated)                     Shiv Kapoor, M.D.                     6536 Sunny Drive              Mason          OH 45030
Physician Services and Medical Director Agreement
with Shiv Kapoor dated June 1, 2012                 Shiv Kapoor, M.D.                     6536 Sunny Drive              Mason          OH 45030
Customer Service Agreement - Regular Service,
dated May 9, 2016                                   Shred-It USA, LLC                     50 S. Koweba Lane             Indianapolis IN        46201
Siemens Symbia Nuclear Agreement dated January
20, 2018`                                           Siemens Medical Solutions USA, Inc.   PO Box 120001, Dept 0733      Dallas         TX 75312-0000
Affiliation Agreement dated 6/10/15                 Sinclair Community College            444 West Third St.            Dayton         OH 45402
South Bend Medical Foundation Blood Product
Service Contract dated 4/4/11                       South Bend Medical Foundation, Inc.   530 N. Lafayette Blvd.        South Bend IN          46601-1098

Radiology Services Agreement dated October 22,
2012                                                St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis IN        46260
Agreement for Medical Director Services dated
7/14/11                                             St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis IN        46260

Exclusive Agreement for Cardiology Services dated
7/14/11, and Amendment thereto dated 10/18/12       St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis   IN      46260
Space Lease Agreement dated 9/5/11                  St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis   IN      46260
Support Staff Lease Agreement dated 9/5/11          St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis   IN      46260
Support Staff Lease Agreement dated 5/30/15         St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis   IN      46260
Telemedicine Services Agreement dated 6/12/15       St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis   IN      46260
Timeshare Lease Agreement dated 5/30/15             St. Vincent Health, Inc.              8425 Harcourt Rd.             Indianapolis   IN      46260
Master Service Agreement - PP-FA-551 - Medical
waste service agreement dated 7/1/18                Stericycle, Inc.                      28161 N. Keith Drive          Lake Forest IL         60045
Alex Gold v 7 Support and Enhancements
Agreement dated November 15, 2013                   TGX Medical Systems, LLC              12220 North Meridian St., Ste 175
                                                                                                                          Indianapolis IN      46032
Service & Support Agreement for pneumatic tube
system dated 5/4/17                                 Translogic Corporation d/b/a Swisslog 10825 East 47th Avenue        Denver         CO 80239


BioDose System License Agreement and
Participating Member Designation Form under a
Premier Helathcare Alliance, LP Group Purchasing
Agreement - to purchase radiopharmaceutical
products dated 2/17/12 and 1/1/17                   Triad Isotopes, Inc.                  4205 Vineland Road, Ste L1    Orlando        FL 32811
Carrier Agreement dated March 14, 2006              United Parcel Service, Inc.           1901 W. 26th Street           Muncie         IN 47302
Medical COG Service Agreement dated 1/28/19         Universal Linen Service, LLC          1807 Commerce Rd.             Louisville     KY 40208
Nurse Practitioner Agreement with Vanessa
Howard, NP effective October 30, 2017               Vanessa Howard, NP                    2360 Vermont Avenue           Connersville IN        47331
Infusion Therapy Service Agreement dated
2/25/16                                             Vascular Access & Consulting (VAC)    5144 Madison Avenue, Ste 3    Indianapolis IN        46227
Walden University Graduate Student Field
Experience Field Site Affiliation Agreement dated
11/10/14                                            Walden University, LLC                100 Washington Ave. South, Ste Minneapolis
                                                                                                                         900         MN 55401




                                                                                                                             Contracts to be Rejected
In re: Fayette Memorial Hospital Assn.                                  Page 5 of 5                                               End of Day 7/15/19
